Title: To John Adams from the Comte de Sarsfield, 29 May 1786
From: Sarsfield, Guy Claude, Comte de
To: Adams, John


     
      
       my dear friend
       Paris 29 may 1786
      
      Il faut donc vous Ecrire Clairement et Sans Enigmes. on m’avoit dit que Mademoiselle Adams alloit Se marier, mais que cela n’etoit pas assez avancé pour que Je pusse Vous En faire mon Compliment. dans ces cas là, parmi les peuples civilisés on Se garde bien de parler Clairement; mais on dit quelque Chose d’entortillé qui Se devine toujours et on Se trouve avoir fait Son compliment avec Grace. Puisque l’on n’en Sait pas tant en amerique, Je vous dirai donc brutalement que Je Souhoute infiniment que la nouvelle Soit vraie, Et que Mademoiselle Adams soit heureuse, parce que Je m’interesse infiniment a elle. Je Vous prie de l’en avertir, En l’assurant en meme tems de mon respect, ainsy que Madame Adams

a la Satisfaction de qui Je prends beaucoup de part. quant a vous my dear Sir, Il faut vous habituer aux enigmes; Je vous laisse a deviner ce que Je pense par rapport a vous.
      Il Semble que vous ne fassiez que Sortir De vos forets du nouveau monde: vous ignorez donc que dans notre Charmante ville de Paris un homme raisonnable passe Son tems du matin au soir a ne rien faire. qu’a peine peut Il en trouver assez pour Ecrire quelques miserables lettres; Il fait des Visites, Il dîne, Il Soupe ou voit souper Et court toute la Journée.
      Sans plaisanterie. c’est une dissipation Et une oisivetè d’Esprit qui est insupportable mais a laquelle on ne peut Se Soustraire parce que lon ne peut faire la moindre Affaire autrement. Je pars dans le mois prochain pour la Bretagne ou Je respirerai un peu. Je n’ay point oublié Ce que Je vous ai promis; mais tout ce que J’ay pu faire a Etè de rassembler des materiaux. Je ne Scay pas trop ce que Je pourrai faire car J’y crains un Procez, dans cette Bretagne, ou mon Hobby Horse n’a Jamais eté de me trouver, comme le votre Est de vous trouver a Penn’s Hill. Je Serois bien faché de penser que Je ne puis Esperer le plaisir de vous voir avant que vous y retourniez Je n’y irai Jamais a ce Penn’s Hill. my time is bien plus past que le votre. Si Jetois plus Jeune, J’aurois un grand plaisir a faire ce voyage Et Je donnerois Au Public mon itineraire Comme le Chevalier de Chatelux.
      on dit votre traité de Commerce presque fini avec langleterre. on dit que le notre S’avance. tout cela promet une paix et une Concorde universelle pendt. que d’un autre coté la Guerre du turc menace d’un Embrasement general.
      Adieu, My dear friend, l’ouvrage que vous m’avez Entendu Comparer aux lettres de Stewart to Mansfield Sont celles de Junicus dont l’auteur Est inconnu Et que Votre libraire vous fera trouver facilement. yours forever
      mes complimens au comte de Linden quand vous le Verrez. Il m’avoit promis des Corrections qu’il ne m’envoie pas. mon adresse toujours a Paris
     
     
      
       du 31
      
      Le cardinal dechargé d’Accusation puremt et Simplemt
      Me Le Motte fouettée la corde au col, marquée Sur les deux epaules, enfermée pour la vie
      Villette Banni a perpetuité
      
      Cagliestro dechargé d’Accusation
      Mle Oliva hors de cour
      Le Memoire de Me De la Motte supprimé comme Injurieux et calomnieux
      la piece du faux (le marché avec les Jouailliers) supprimée comme frauduleuse, apposée et faussement attribuée a la Reine
      Voilà de quoy vous faire honneur dans le Corps diplomatique.
     
     
     TRANSLATION
     
      
       My dear friend
       Paris, 29 May 1786
      
      It seems one needs to write to you clearly and without riddles. I had been told that Miss Adams was getting married, but that the affair was not settled enough so that I could congratulate you on it. In such a situation, among civilized peoples one makes sure to refrain from speaking openly; one says instead something convoluted, that is always understood, and one is considered to have gracefully extended one’s compliments. Since such is not the case in America, I will tell you then roughly that I very much hope that the news is true and that Miss Adams is happy, because I am exceedingly concerned for her. I pray you tell her as much, assuring her at the same time of my respect, and Mrs. Adams in whose satisfaction I also have an interest. As for you, my dear sir, you must accustom yourself to riddles; I shall let you guess what I think in regard to you.
      It seems as though you are only now emerging from your forests of the New World, so you fail to realize that in our charming city of Paris a reasonable man whiles away his hours from morning till evening doing nothing, to such a point that he cannot find the time to write a few miserable letters. He pays visits, he dines, he sups or watches suppers and runs around all day.
      No joke. It is an insufferable dissipation and idleness of mind from which one cannot escape because without it one cannot even accomplish the most trivial task. I am leaving for Brittany next month where I shall breathe a little. I did not forget what I promised you; but all I was able to do was to gather some materials. I do not really know what I will be able to do because I fear a lawsuit here in Brittany, where my hobby horse was never able to find me like yours is able to find you at Penn’s Hill. I should be rather upset to think that I cannot expect the pleasure of seeing you before you return there, and I shall never go to this Penn’s Hill. My time has passed rather more than yours. If I were younger I would take great pleasure in undertaking the voyage and would publish my itinerary for the public, like the Chevalier de Chastellux.
      It is said that your commercial treaty with England is nearly concluded. It is also said that ours is making headway. All of this promises a universal peace and concord while on the other hand the Barbary war threatens a general conflagration.
      
      Adieu, my dear friend. The work you heard me compare to the letters of Stuart to Mansfield are the letters of Junius, the author of which is unknown, and which your librarian will easily help you find. yours forever.
      My regards to the Baron Lynden when you see him. He had promised me some corrections that he still has not sent me. My address is still in Paris.
     
     
      
       31 May 1786
      
      The cardinal is plainly and simply acquitted on all counts.
      Mrs. La Motte whipped with the rope around her neck, branded on both shoulders, imprisoned for life.
      Villette banished in perpetuity.
      Cagliostro acquitted of all charges.
      Miss Oliva expelled from the court.
      Miss La Motte’s report, considered injurious and slanderous, suppressed.
      The forgery (the players’ contract) suppressed as fraudulent, apposed, and falsely attributed to the queen.
      Here is enough material to bring you honor in the diplomatic corps.
     
    